Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 	Applicant’s election without traverse of Progranulin SEQ ID NO: 17 and Fc SEQ ID NO: 129 in the reply filed on 4/30/21 remains in effect. 
Claims 1, 4-5, and 24, and 27-30 are pending and under examination.

Withdrawn Rejections
The rejection of claim 11 is moot as the claim was cancelled.
The §103 rejection which included Chen is withdrawn. Chen was used to support the rejection of certain dependent claims and all such claims were cancelled, rendering the rejection superfluous. The same rationale underlies the withdrawal of the §103 rejection including Deurr.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner; see Office Action 6/7/21) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7; previously cited). 

Regarding claims 1, 4, and 5, Liu teaches a method of administering progranulin to a subject to treat Gaucher’s disease (claims 1, 16, 18). Liu teaches the progranulin to be administered includes any progranulin molecule, such as human (SEQ ID NO: 2), which comprises instant SEQ ID NO: 2 except that the C-terminal residues are QLL, as well as mouse progranulin (SEQ ID NO: 3), which has PLL (not QLL) as the terminal residues but only shares ~77% homology with instant SEQ ID NO: 2 (see paragraph 54). Further, Liu contemplates mutation of the progranulin protein. At paragraph 100, Liu discloses means of making amino acid substitutions including both conservative and non-conservative mutations. Liu also discloses various known sequences/variants at paragraph 135. Liu does not explicitly disclose a progranulin which is both at least 90% identical to instant SEQ ID NO: 2 and comprises one of the claimed terminal tripeptides.
Nevertheless, one of ordinary skill in the art at the time of filing would have found such a peptide obvious. Further, a human progranulin (instant SEQ ID NO: 2) variant terminating in PIL rather than QLL would have been obvious to one of ordinary skill in the art at the time of filing.
First, as discussed above, variants of progranulin which differ in the last three residues but still function were disclosed by Liu: QLL and PLL.
Further, other such functional variants of the terminal tripeptide of progranulin were known in the art. NCBI 427.1 teaches another progranulin protein in another primate which uses the terminal “ELL” rather than the human “QLL” and is 93.92% identical to instant SEQ ID NO: 2. NCBI ‘427.1 discloses the amino acid sequence of the granulins protein in the P.tephrosceles species (common: Ugandan red colobus). Note that “granulins” and “progranulin” are terms in the art which refer to the same protein as evidenced by the identical NCBI entry being renamed “progranulin” (NCBI Progranulin previously cited).
Additionally, Uniprot AMW7 teaches a granulins protein from L.chalumnae terminating in PIL. 
Finally, Zheng teaches that progranulin interacts with Sortilin based on the last three residues (“deletion of the last 3 residues of progranulin (QLL) abolishes its binding to sortilin; abstract) but that there are no absolute requirements for binding other than the last leucine (p.21023 C2). Zheng teaches that YIL, PLL, and QLL all mediate binding “suggesting a great flexibility in the residue requirement for sortilin interaction other than the C-terminal leucine” (p.21023 C2).  
	Thus, taking the teachings in the art in combination, one of ordinary skill in the art is taught that progranulin interacts through the last three residues, progranulin must terminate in a leucine, and that the other two amino acids which participate in this interaction may be a number of possible amino acids. Further, concrete examples of QLL, PLL, ELL, YIL, and PIL are provided in the art. With particular respect to PLL and PIL, the former is the mouse terminus taught explicitly by Liu, while PIL—in addition to being the native terminus of L.chalumnae—may also be viewed as a conservative L->I mutation taught by Liu as generally leading to less change in the structure and function of the protein (paragraph 100).
	As such, the human progranulin variant comprising instant SEQ ID NO: 3 and terminating in PIL, which is human progranulin SEQ ID NO: 2 (taught as above) but for a Q->P and L->I mutation (obvious as above) would have been obvious. This is instant SEQ ID NO: 17 and so claim 5 would have been obvious for these reasons.
Regarding claims 27 and 28, as above, Liu teaches both the human progranulin and the mouse progranulin protein, which only shares 77% homology with the human protein, may nevertheless be used therapeutically to treat Gaucher’s disease as well as teaching any progranulin molecule is encompassed by the guidance to treat Gaucher’s using progranulin. As also discussed above, Liu teaches the progranulin may be mutated while the art recognized both explicit examples of functional tripeptide termini—QLL, PLL, ELL, YIL, and PIL—but also described the “rules” for making the substitutions that Liu suggested, namely that residues X1 and X2 are degenerate and greatly flexible but that X3 should remain a leucine. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that human progranulin substituting the human QLL for another known terminus such as PIL would treat Gaucher’s disease. This is because Liu teaches any progranulin is useful for this purpose, including an explicit suggestion of mutations to the progranulin, while the art provided guidance as to which tripeptide termini existed (including PIL) as well as guidance for preserving the critical activity of sortilin binding (preserving the final leucine).
Regarding claim 24, Liu teaches the inclusion of a pharmaceutically acceptable carrier (paragraph 27), and so such inclusion would have been obvious.
Regarding claim 29, the mutations to the protein would have been obvious for reasons above. Liu discloses that, when making such mutations to progranulin, one may do so using a nucleic acid sequence that encodes the proper amino acids (paragraph 100). This renders a polynucleotide comprising a nucleic acid sequence encoding the progranulin variant obvious.
Regarding claim 30, in addition to the guidance in paragraph 100, Liu teaches (paragraph 151) the use of expression vectors comprising nucleic acid encoding the peptides, i.e., a vector comprising a polynucleotide comprising a nucleic acid sequence encoding the progranulin variant.
Therefore, claims 1, 4-5, 24, and 27-30 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, and 24, and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10870837 (reference document) in view of Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7) and Chen (US 20180237496) and Duerr (US 20180222992).
The reference claims are directed to anti-transferrin antibodies used to transport a therapeutic across the BBB and where the treatment is enzyme replacement therapy and where the Fc region is modified, e.g., reference claims 1, 19, 25. The Courts have recognized that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, in support of modifying the Fc portion of the antibody such as in claim 1, the reference document discloses the instant mutations (C1). The reference claims are all compositions, and one disclosed utility is in treatment of Gaucher’s (C14). Thus, it would have been obvious given the art and reasoning of record to substitute the IDS therapeutic for the progranulin variants to treat Gaucher’s.

Claims 1, 4-5, and 24, and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10457717 (reference document) in view of Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7) and Duerr (US 20180222992).
US 10457717 is the issued patent from the disclosure of Chen. Thus for the same reasons discussed above, Chen claims the modified Fc dimer and it would have been obvious to link it to the progranulin variants discussed.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
Applicant argues that Applicant discovered that wild-type progranulin is cleaved when expressed in CHO cells, which results in “impaired sortilin binding”. Applicant argues that the claimed peptides were developed to “reduce the cleavage of the C-terminus during CHO cell production”.
This has been fully considered but is not persuasive. There are currently no claims directed to a method of producing progranulin variants in CHO cells, which is where Applicant’s problem was allegedly discovered and overcome. This discovery does not bring to light any deficiency in the progranulin itself, as it is only in the context of being produced in a CHO cell where it is the cell which cleaves certain peptides. There is no evidence that these peptides, uncleaved as claimed, possess unexpected properties. This is supported by the rejection above, which provide both explicit examples of alternative tripeptide termini which bind sortilin as well as guidance as to how to preserve this property.
Essentially, Applicant is arguing that these claimed peptides, which would have been obvious as described above both in their binding to sortilin as well as in their therapeutic value, are also more resistant to CHO-based expression damage. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the art teaches a myriad of ways to produce such peptides. While Liu indicates CHO is one such cell line, Liu also teaches a “wide variety of unicellular host cells” including E.coli, yeast, COS 1, and human cells. One of ordinary skill in the art could have pursued these known methods of production using the knowledge generally available to one of ordinary skill in the art; producing such progranulin peptides was enabled at the time of filing.
Applicant argues that a desired property is that these progranulin variants have comparable sortilin binding affinity relative to wild-type progranulin. While true, this was the expected result as articulated above and previously, e.g., Zheng teaches that so long as the terminal residue is leucine, the other two residues are greatly flexible.
Applicant argues Liu relates "primarily to ND7/Pcgin", which is a fragment of PGRN and so should be discounted. As previously noted, regardless of what Applicant alleges is the “primary” teaching in Liu, Liu teaches all of SEQ ID NO: 2 as articulated in the rejection and prior art is available for all that it teaches.
Applicant argues that Liu provides no reason to specifically modify the terminal three residues. As previously noted, the rejection is based on multiple references and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, a strict motivation is not required for a finding of obviousness and the rejection of record clearly articulates the findings of fact and articulates the rationale for finding the claims obvious. An argument that the rejection would fail if a different rejection had been made is not persuasive because there is no requirement that a different rationale is used.
Applicant argues that the sequence in Uniprot AMW7 is different than human sequences. Applicant argues that NCBI ‘427.1 terminates in ELL, which is not claimed. This in no way addresses the combination of references nor does it point to any specific deficiency in the rejection and so is not persuasive.
Applicant argues Zheng does not provide motivation to make substitutions specifically at the C-terminal residues. As with Liu, Applicant is arguing against a rejection which was not made. There is no requirement for a strict teaching, suggestion, or motivation to combine the references. As this argument does not address the articulated reasoning of the Examiner, the argument is not persuasive.
Further, Applicant argumes that Zheng provides “no indication…to make substitutions specifically at the C-terminal residues of progranulin”; the Examiner disagrees with this characterization as Zheng explicitly deletes these three residues to demonstrate that their absence results in a loss of sortilin binding while altering them does not, “suggesting a great flexibility in the residue requirement for sortilin interaction other than the C-terminal leucine”. As neither the claims nor the rejection of record suggest altering the C-terminal leucine, Zheng’s teaching that the penultimate two residues are flexible is a clear “indication” of substitutions at these positions.
Applicant argues that “starting from Liu, at best, the combination of references teaches making one or more substitutions in the ND7/Pcgin fragment”. This is not persuasive because it does not address the rejection of record. This argument dismisses the teachings by Liu of SEQ ID NO: 2, dismisses the existence of concrete examples of progranulin proteins with a C-terminus other than QLL, and ignores the expectation that the ordinary artisan would have had in using such triplets as a substitution in SEQ ID NO: 2 and preserving sortilin binding. Applicant instead argues that Liu is limited to a fragment which is not 90% identical to SEQ ID NO: 2 and argues that the secondary references should be dismissed because they do not provide a “reason or motivation”, despite no such reason or motivation being required by the MPEP for a finding of obviousness.
On the whole, Applicant’s arguments rest on an alleged lack of a clear motivation to actually make the substitutions, whereas this is only one of seven KSR rationales and not the one the rejection is based on. Moreover, those rationales are exemplary and not limiting. The Examiner has provided “a link between the factual findings and the legal conclusion of obviousness” (MPEP §2143) and Applicant offers no arguments or evidence pointing to any deficiency in the rejection as written. As such, the rejection is maintained.
Regarding the double patenting rejections, Applicant argues that the reference claims are “directed to” transferrin receptor-binding fusion proteins containing either IDS or TfR, then simply asserts “the instant claims are not obvious variants of the claims of” the reference document. A mere assertion that the claims are not obvious variants does not undermine any of the articulated reasoning in the rejection itself. Such an argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out a deficiency in the rejection itself, which is not persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649